Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 16, 2014

The Court of Appeals hereby passes the following order:

A14A2179. THOMAS LEWIS BONGE v. JOHNNY MYERS et al.

      This appeal was docketed in this Court on August 4, 2014. Appellant’s brief,
including enumeration of error, was due to be filed no later than August 25, 2014.
Court of Appeals Rules 22 (a) and 23 (a). To date, Appellant has not filed a brief and
enumeration of error in this case, and no extension of time for filing has been
requested or granted. Accordingly, Case Number A14A2179 is hereby DISMISSED
for Appellant’s failure to file a brief and enumeration of errors in support of his
appeal.



                                       Court of Appeals of the State of Georgia
                                                                            10/16/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.